               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KEOSHA HENDERSON and
 FELICIA CROSS,

                       Plaintiffs,                   Case No. 19-CV-1421-JPS-JPS

 v.

 RUSS DARROW GROUP, INC.,                                             ORDER

                       Defendant.


       In September 2019, this action was brought alleging violations of

both the Fair Labor Standards Act (“FLSA”) and Wisconsin’s Wage

Payment and Collection Laws (“WWPCL”).1 (Docket #1). Throughout the

course of this litigation, Plaintiffs filed two amended complaints in this

action, and Defendant answered the same. (See Docket #13, #20, #25, #26).

On February 13, 2020, the parties filed a stipulation for conditional

certification of the FLSA collective and authorization of notice to similarly

situated persons, pursuant to 29 U.S.C. § 216(b). (Docket #27). The Court

adopted that stipulation, conditionally certifying the class and authorizing

Plaintiffs’ counsel to issue their proposed notice. (Docket #27-1, #28).

       In June 2020, the parties notified the Court that they agreed to

settlement, in principle, and sought an adjournment of the remaining

deadlines in this matter. (Docket #39). On August 21, 2020, the parties filed

the following with the Court:


       1The parties have not sought certification of a Rule 23 Class, pursuant to
Federal Rule of Civil Procedure 23, nor issued notice to a proposed Rule 23 Class.
Thus, Plaintiffs have not effectively brought their WWPCL claims on a class-wide
basis.



  Case 2:19-cv-01421-JPS Filed 03/16/21 Page 1 of 6 Document 51
       (1)      a joint stipulation, for purposes of settlement, to certify the

collective action pursuant to 29 U.S.C. § 216(b), to designate Plaintiffs’

counsel as collective class counsel, and to designate the named plaintiffs,

Keosha Henderson and Felicia Cross, as collective class representatives

(Docket #40);

       (2)      a joint motion for settlement approval (Docket #41);

       (3)      Plaintiffs’ unopposed motion for approval of service awards

to the named plaintiffs (Docket #43); and

       (4)      Plaintiffs’ unopposed motion for approval of attorneys’ fees

and costs (Docket #44).

       On February 22, 2021, the parties’ counsel confirmed that this matter

was ready for final settlement, (i.e., it did not require the Court’s

preliminary approval of settlement or a fairness hearing). (Docket #50).

       Private FLSA settlements require court approval. Walton v. United

Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986). “A one-step

settlement approval process is appropriate in FLSA collective actions.”

Hueberger v. Smith, Case No. 3:16-CV-386 JD, 2019 WL 3030312, at *2 (N.D.

Ind. Jan. 4, 2019) (internal quotations and citation omitted).2 See also Ellen


       2 Some district courts have refused to approve a one-step settlement if the
opt-in plaintiffs were not notified of the settlement or given an opportunity to
object thereto. See, e.g., Tommey v. Comput. Scis. Corp., No. 11-CV-02214-EFM, 2015
WL 1623025, at *1 (D. Kan. Apr. 13, 2015). However, in Hueberger, 2019 WL
3030312, at *2–*4, the court approved a one-step FLSA settlement, even though
there was no settlement notice to the opt-in plaintiffs or a time period in which
they could object. The court found that “the parties supported the settlement
agreement” because (1) the opt-in plaintiffs were already issued notices explaining
that they would be bound by any settlement and (2) they vested the named
plaintiff with settlement authority. Id. at *3, *7 n.2. Here, the notice issued after
conditional class certification made clear that by joining this action, the opt-in
plaintiffs would “be bound by any ruling, judgment, award, or settlement . . . .”
(Docket #27-1). Further, the “Consent to Join” forms that all opt-in plaintiffs


                            Page 2 of 6
  Case 2:19-cv-01421-JPS Filed 03/16/21 Page 2 of 6 Document 51
C. Kearns, et al., BNA, The Fair Labor Standards Act, § 18.VI.A.I. (4th ed. 2020)

(“In settlements of FLSA collective action claims that present no resolution

of state law wage and hour claims under [Federal] Rule [of Civil Procedure]

23, most courts conclude that a fairness hearing is not required.”).

        The Court has reviewed the parties’ motions and their Settlement

Agreement and determines that the settlement is a fair and reasonable

resolution of a bona fide FLSA dispute. Therefore, the Court will adopt the

parties’ joint stipulation to certify a collective action pursuant to 29 U.S.C.

§ 216(b). (Docket #40). It will also grant: (1) the parties’ motion to approve

the settlement, (Docket #41); (2) Plaintiffs’ unopposed motion for approval

of service award, (Docket #43); and (3) Plaintiffs’ unopposed motion for

attorneys’ fees and costs, (Docket #44). Further, the Court will dismiss with

prejudice the Eligible Members’ (as defined in the Settlement Agreement)

FLSA and WWPCL claims, and will further dismiss without prejudice the

FLSA and WWPCL claims of the Excluded Members (as defined in the

Settlement Agreement). Finally, in light of the foregoing, the Court will

dismiss this action.

        Accordingly,

        IT IS ORDERED that the parties’ joint stipulation to certify the

collective action, for purposes of settlement, pursuant to 29 U.S.C. § 216(b)

(Docket #40) be and the same is hereby ADOPTED;




submitted to the Court explained that by signing, they were authorizing the
named plaintiffs “to make decisions on [their] behalf concerning this
litigation . . . .” (See, e.g., Docket #29). In light of the foregoing, the Court finds that
there are no obstacles to its final approval of settlement, as the opt-in plaintiffs
have been notified of potential settlement of this matter and have given the named
plaintiffs authority to settle the same on their behalf.


                            Page 3 of 6
  Case 2:19-cv-01421-JPS Filed 03/16/21 Page 3 of 6 Document 51
       IT IS FURTHER ORDERED that the FLSA Collective is defined as

follows (Docket #40 at 2):

       All 11 current and former hourly paid, non-exempt Business
       Development Center Representatives employed by
       Defendant Russ Darrow Group, Inc., during the applicable
       limitations period who have not been compensated for all
       hours worked in excess of forty (40) hours in a workweek at
       the proper, correct, and/or lawful overtime rate of pay as a
       result of Defendant’s alleged failure to properly classify said
       employees as non-exempt for overtime calculation purposes,
       and/or alleged failure to include all non-discretionary
       payments in the calculation of said employees’ regular rate
       for overtime calculation purposes, who have consented to join
       this lawsuit pursuant to this Court’s prior orders.

       IT IS FURTHER ORDERED that the parties’ joint stipulation to

designate Walcheski & Luzi, LLC as class counsel for the FLSA Collective

(Docket #40) be and the same is hereby ADOPTED; the law firm of

Walcheski & Luzi, LLC be and the same is hereby APPOINTED as Class

Counsel of the FLSA Collective;

       IT IS FURTHER ORDERED that the parties’ joint stipulation to

designate named plaintiffs Keosha Henderson and Felicia Cross as class

representatives for the FLSA Collective (Docket #40) be and the same is

hereby ADOPTED; Keosha Henderson and Felicia Cross be and the same

are hereby APPOINTED as Class Representatives of the FLSA Collective;

       IT IS FURTHER ORDERED that Plaintiffs’ unopposed motion for

approval of their respective service awards, each in the amount of $2,500.00,

(Docket #43) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for approval of

attorneys’ fees and costs in the amount of $39,501.64 (Docket #44) be and

the same is hereby GRANTED;



                            Page 4 of 6
  Case 2:19-cv-01421-JPS Filed 03/16/21 Page 4 of 6 Document 51
         IT IS FURTHER ORDERED that the parties’ joint motion for

approval of settlement (Docket #41) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that the parties’ Settlement Agreement

(Docket #41-1) be and the same is hereby APPROVED as a fair and

reasonable resolution of a bona fide dispute under the FLSA;

         IT IS FURTHER ORDERED that:

1.       Defendant’s counsel are instructed to provide Class Counsel with

settlement checks for the Eligible Members within fourteen (14) calendar

days of this Order;

2.       Class Counsel are instructed to send the settlement checks to the

Eligible Members via U.S. Mail following receipt of the settlement checks

from Defendant’s counsel;

3.       The Eligible Members have one-hundred and twenty (120) days to

cash their individual settlement checks, otherwise any uncashed,

individual settlement checks will revert to and be retained by Defendant;

4.       The Eligible Members’ released claims under the Fair Labor

Standards Act and Wisconsin’s Wage Payment and Collection Law be and

the same are hereby DISMISSED with prejudice;

5.       The Excluded Members’ claims under the Fair Labor Standards Act

and Wisconsin’s Wage Payment and Collection Laws be and the same are

hereby DISMISSED without prejudice; and

         IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED.

         The Clerk of Court is directed to enter judgment accordingly.




                               Page 5 of 6
     Case 2:19-cv-01421-JPS Filed 03/16/21 Page 5 of 6 Document 51
    Dated at Milwaukee, Wisconsin, this 16th day of March, 2021.

                              BY THE COURT:



                              ____________________________________
                              J. P. Stadtmueller
                              U.S. District Judge




                          Page 6 of 6
Case 2:19-cv-01421-JPS Filed 03/16/21 Page 6 of 6 Document 51
